Citation Nr: 1617912	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include sinusitis and rhinitis.

2.  Entitlement to service connection for a lung disability, to include asthma, atopic bronchial spasm, and bronchitis.

3.  Entitlement to service connection for a joint disability, to include bursitis and joint pain.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for proteinuria.

6.  Entitlement to service connection for high blood pressure.

7.  Entitlement to service connection for colon polyps.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).
9.  Entitlement to service connection for anemia.

10.  Entitlement to service connection for urinary incontinence, to include as secondary to high blood pressure.

11.  Entitlement to service connection for a menstrual condition.

12.  Entitlement to service connection for a skin disability, to include atopic dermatitis, eczematoid dermatitis, and pruritus of the back.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1991.  She also had a period of active duty for training (ACDUTRA) from May 1988 to August 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2012 and November 2013 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2015.

On July 10, 2014, the Veteran submitted a timely notice of disagreement (NOD) with all of the issues decided in the RO's November 2013 rating.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, an SOC has been furnished regarding all of the issues in the November 2013 except entitlement to atopic dermatitis (also claimed as eczematoid dermatitis and skin condition all over body) and pruritus of the back.  The issues have been recharacterized as a skin disability to comport with the evidence of record in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Because the July 2014 NOD placed this issue in appellate status, this matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issues other than entitlement to service connection for hyperlipidemia and proteinuria are REMANDED to the AOJ.


FINDING OF FACT

Hyperlipidemia and proteinuria are laboratory findings not ratable disabilities for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for proteinuria have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The Veteran was provided with notice in a June 2013 letter.  As the claims of service connection for hyperlipidemia and proteinuria are being denied as a matter of law, no additional notice is necessary.

Moreover, there is no reasonable possibility that any additional assistance to the Veteran would substantiate the hyperlipidemia and proteinuria claims as the claims are being denied as a matter of law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(d).  Therefore, the duty was satisfied with respect to those claims.

II.  Service Connection for High Hyperlipidemia and Proteinuria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

"When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant."  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hyperlipidemia, elevated triglycerides, and elevated cholesterol are considered to be laboratory results and not disabilities for compensation purposes.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Similarly, proteinuria, which is defined as "excessive serum proteins in the urine" is also a laboratory finding, and thus, not a disability for compensation purposes.  See Dorland's Illustrated Medical Dictionary at 1558 (31 ed. 2007).

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  In other words, hyperlipidemia and proteinuria are laboratory findings and not disabilities for which VA compensation benefits are payable.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The claims of service connection for hyperlipidemia and proteinuria must be denied as a matter of law so the benefit-of-the-doubt doctrine is not applicable.  Therefore, service connection is not warranted for these two claimed disabilities.


ORDER

Service connection for hyperlipidemia is denied.

Service connection for proteinuria is denied.
REMAND

As discussed in the introduction, the Veteran submitted a July 10, 2014, NOD to the RO's November 2013 rating decision that, in pertinent part, denied service connection for atopic dermatitis and pruritus of the back.  These issues have been recharacterized as a skin disability.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See 38 C.F.R. § 19.9(c) (2015); Manlincon, 12 Vet. App. at 240-41.

As to the other issues, the Board notes the Veteran's DD Form 214 reflects service in the Southwest Asia Theater of Operations from November 1990 to July 1991.  Thus, the provisions of 38 C.F.R. § 3.317 (2015) are for consideration.

As to respiratory and lung disabilities, the Board finds that the June 2011 VA examination and subsequent addendum opinion are inadequate.  The examiner opined that it is less likely than not that the Veteran's current signs and symptoms of allergic rhinitis might be related to her exposure to environmental hazards in the Gulf War or to the treatment she received during service.  The examiner's rationale was that service treatment records do not meet the standard of a chronic sinus or nasal condition, there is every indication that the Veteran developed allergic rhinitis subsequent to separation from service, and current medical literature does not support a nexus between the current signs and symptoms of allergic rhinitis and/or sinusitis and military service during the Gulf War.

First, the Board finds that the examiner did not address all the relevant evidence of record, namely the Veteran's competent report of continuous breathing problems in and since service.  Second, the examiner inappropriately relied on the absence of a documented chronic condition in service without further sufficient explanation as to why this was so.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Third, the examiner failed to explain how he reached the conclusions that the Veteran developed allergic rhinitis subsequent to separation from service and that current medical literature does not support a nexus between the current signs and symptoms of allergic rhinitis and/or sinusitis and military service during the Gulf War.  Accordingly, while the opinion contains clear conclusions, it lacks supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  For these reasons, reexamination is needed to address the nature and etiology of the Veteran's respiratory and lung disabilities.

At the November 2015 Board hearing, the Veteran reported that she has experienced anemia, joint pain, and symptoms of GERD in and since service.  She also testified that she began to experience high blood pressure and bladder and menstrual problems as early as less than one year after separation from service.

Service treatment records have been associated with the claims file, but pre- and post-deployment examination reports remain outstanding.  As the Veteran reported that she underwent such examinations, the reports must be obtained if they exist.

VA treatment records dated prior to August 2010 and from May 2014 are outstanding and must be obtained.

The available VA treatment records show current diagnoses to include unspecified asthma, sinusitis, allergic rhinitis, arthritis, carpal tunnel syndrome, joint pain involving the feet and ankles, hypertension, colon polyps, GERD, menstrual problems, and dermatitis.  In light of the Veteran's service in the Southwest Asia theater of operations, an initial VA examination is needed to determine whether the Veteran's current symptoms can be attributed to a known diagnosis (and if so, whether such disability is related to service) or, if they represent manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 C.F.R. §§ 3.159(c)(4), 3.317.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete service treatment records, namely pre-and post-deployment examination reports.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from July 1991 to August 2010 and those dated since May 2014.  

3.  Schedule the Veteran for a VA "Persian Gulf" examination to address the nature, extent, onset, and/or etiology of her sinus, lung, anemia, joint, muscle, colon polyps, GERD, high blood pressure, urinary incontinence, and menstrual symptoms.  The examiner must review the entire claims file.

a)  The examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the claimed symptoms can be attributed to a known clinical diagnosis.

b)  If the examiner attributes any symptoms to a known clinical diagnosis, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosis had its onset in service or is otherwise related to service.  The examiner must address whether any arthritis or hypertension had onset within one year after service.  In rendering these opinions, the examiner is to acknowledge and discuss any lay report of recurrent symptoms since service.

c)  If the examiner cannot attribute any symptoms to a known diagnosis, the examiner is to indicate if the symptoms are (i) chronic (i.e., have they existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period) and/or (ii) part of a medically unexplained chronic multisymptom illness.

Medically unexplained chronic multisymptom illness means "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 

The examination report must include a complete rationale for all opinions expressed.

4.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of entitlement to service connection for a skin disability, to include atopic dermatitis, eczematoid dermatitis, and pruritus of the back.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

5.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


